FIFTH DIVISION
                              BARNES, P. J.,
                        REESE, P. J. and MARKLE, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   October 15, 2020



In the Court of Appeals of Georgia
 A20A1378, A20A1401. WANNA v. NAVICENT HEALTH, INC.
     et al.; and vice versa.

      BARNES, Presiding Judge.

      Dr. Fady S. Wanna previously was employed by Navicent Health, Inc. f/k/a

Central Georgia Health Systems, Inc. (“Navicent”) and Navicent’s affiliate, Health

Services of Central Georgia, Inc. (“Health Services”). This lawsuit concerns a dispute

between the parties over Dr. Wanna’s contracts governing his employment with

Navicent and Health Services and the sale of his medical practice. In his complaint,

as amended, Dr. Wanna asserted claims against Navicent and Health Services for

breach of his employment agreements, fraud, negligent misrepresentation, violation

of the Employment Retirement Income Security Act of 1974 (“ERISA”), and attorney

fees and expenses under OCGA § 13-6-11. In their answer, as amended, the
defendants asserted counterclaims for breach of contract, breach of non-compete and

non-solicitation covenants, breach of the duty of loyalty, breach of fiduciary duty, and

attorney fees and expenses under OCGA § 13-6-11. At issue in these companion

appeals are two summary judgment orders relating to those claims and counterclaims

and a discovery order entered by the trial court.

      In Case No. A20A1401, Navicent appeals the trial court’s denial of its motion

for summary judgment on Dr. Wanna’s breach-of-contract claims relating to the

failure to pay him severance and an annual bonus or to provide him with director and

officers (“D & O”) liability insurance coverage. Navicent also appeals the trial court’s

denial of its motion for summary judgment on Dr. Wanna’s ERISA claim. Lastly,

Navicent appeals the denial of its motion for summary judgment on Dr. Wanna’s

claim for OCGA § 13-6-11 attorney fees. For the reasons discussed below, we reverse

the trial court’s denial of Navicent’s motion for summary judgment on Dr. Wanna’s

breach-of-contract claim predicated on the failure to pay him an annual bonus; we

vacate the denial of Navicent’s motion for summary judgment on Dr. Wanna’s ERISA

claim and remand with direction as to that claim; and we affirm in all other respects.

      In Case No. A20A1378, Dr. Wanna appeals the trial court’s grant of summary

judgment to the defendants on his fraud and negligent misrepresentation claims; the

                                           2
denial of his motion for summary judgment on certain of the defendants’

counterclaims; and the denial of his motion to compel discovery relating to

Navicent’s decision not to pay him particular contractual compensation and benefits.

For the reasons discussed below, we vacate the trial court’s grant of summary

judgment to the defendants on Dr. Wanna’s fraud and negligent misrepresentation

claims and remand with direction as to those claims. We affirm in all other respects.

             Summary judgment is proper when there is no genuine issue of
      material fact and the movant is entitled to judgment as a matter of law.
      A de novo standard of review applies to an appeal from a grant or denial
      of summary judgment, and we view the evidence, and all reasonable
      conclusions and inferences drawn from it, in the light most favorable to
      the nonmovant.


(Citations, punctuation, and footnote omitted.) Testamentary Trust of Moseley v.

Barnes, 245 Ga. App. 817, 817 (538 SE2d 873) (2000). See OCGA § 9-11-56 (c).

Guided by these principles, we turn to the record in the present case.

      Factual Background. Navicent is the corporate parent of the Medical Center

of Central Georgia, Inc. (“Medical Center”), which operates an acute care hospital in

Macon, Georgia. Health Services is a subsidiary of Navicent that employs physicians

in various specialties and provides faculty and physicians to the Medical Center.


                                         3
      Dr. Wanna is a surgeon who is licensed to practice medicine in the State of

Georgia and is board certified by the American Board of Thoracic Surgery with a

specialty in cardiothoracic and vascular surgery. Dr. Wanna is a former executive of

Navicent and a former physician of Health Services who held clinical privileges at

the Medical Center. Central to this case are the contracts that Dr. Wanna entered into

with Navicent and Health Services that governed his employment as an executive and

physician and the sale of his medical practice.

      The Executive Agreement. Effective July 1, 2013, Dr. Wanna and Navicent

entered into an employment agreement under which Dr. Wanna agreed to serve as a

Vice President and the Chief Clinical Officer of Navicent (“Executive Agreement”).

The initial term of the Executive Agreement was three years.

      Pursuant to the Executive Agreement, Navicent agreed to pay Dr. Wanna a

base salary and certain benefits, including severance compensation if he resigned his

executive position for “Good Reason at any time” after providing Navicent notice and

an opportunity to cure. “Good Reason” was defined to include a material reduction

in Dr. Wanna’s base salary.

      Under the Executive Agreement, Dr. Wanna also was eligible under certain

circumstances for annual incentive compensation under Navicent’s Management

                                          4
Incentive Plan (“MIP”) and retirement benefits under its Supplemental Executive

Retirement Plan (“SERP”). Additionally, Navicent agreed to provide Dr. Wanna with

D & O liability insurance that covered him in his individual capacity and in his

executive capacity as an officer of Navicent. Lastly, the Executive Agreement

contained restrictive covenants, including non-compete and non-solicitation

provisions that applied to Dr. Wanna during his employment and for a designated

time period thereafter.

      The Physician Agreement. While serving in his executive position, Dr. Wanna

continued to maintain his cardiac surgery practice but reduced the number of

surgeries that he performed. In 2014, Dr. Wanna entered into a physician employment

agreement with Health Services that set out the parameters of his continued work as

a surgeon (“Physician Agreement”). Under the Physician Agreement, Dr. Wanna

agreed to work as a part-time physician and cardiothoracic surgeon with Health

Services and remain a member of the active medical staff at the Medical Center while

continuing to work as an executive for Navicent. Health Services agreed to pay Dr.

Wanna a base salary as well as productivity compensation.1 The initial term of the

      1
      In July 2015, Dr. Wanna and Health Services executed a first amendment to
the Physician Agreement that revised the language addressing productivity
compensation. The first amendment to the Physician Agreement is not at issue in

                                         5
Physician Agreement was three years, but Dr. Wanna was entitled to terminate the

Physician Agreement “at any time upon the occurrence of a material breach of the

terms of this Agreement by [Health Services]” if Health Services was afforded notice

and an opportunity to cure. The Physician Agreement also contained a non-compete

covenant.

      Prior to entering into the Physician Agreement, as part of his private medical

practice, Dr. Wanna also performed cardiothoracic and vascular surgeries at Coliseum

Medical Center, another hospital located in Macon. After entering in the Physician

Agreement, Dr. Wanna continued to perform surgeries at Coliseum. Coliseum was

not expressly named or discussed in the Physician Agreement. However, according

to Dr. Wanna, Health Services assured him that he could continue to perform

surgeries at Coliseum during the term of the Physician Agreement, and after

execution of the Physician Agreement, Health Services billed and collected for the

surgeries that he performed at Coliseum and calculated his productivity compensation

based in part on the surgeries he performed there. But Martin Plevak, Chief Executive

Officer (“CEO”) of Health Services, testified that while Health Services initially




these appeals.

                                         6
allowed Dr. Wanna to continue to perform surgeries at Coliseum, it never guaranteed

that he would be permitted to do so throughout the term of the Physician Agreement.

      The Asset Purchase Agreement. Effective March 2015, Dr. Wanna and Health

Services executed an agreement under which Health Services agreed to purchase the

assets of the professional corporation owned by Dr. Wanna and his surgeon partners

(“Asset Purchase Agreement”). The Asset Purchase Agreement contained non-

compete and non-solicitation covenants applicable to Dr. Wanna.

      The Regulatory Compliance Issue. In 2015, Navicent’s General Counsel,

Kenneth Banks, and its Compliance Officer, Steve Orquist, informed Dr. Wanna that

someone had raised a regulatory compliance issue that involved him. According to

Dr. Wanna, when he asked them to identify the compliance issue, they would not

explain the basis of the accusation and told Dr. Wanna to hire an attorney. Although

Navicent maintained D & O liability insurance coverage for its executives, Banks and

Orquist did not mention the policy to Dr. Wanna, and Navicent did not submit a claim

on his behalf at that time. Banks hired counsel at his own expense to resolve any

compliance issues.

      Dr. Wanna’s Resignation from His Executive Position. According to Dr.

Wanna, in August 2015, Navicent’s Senior Vice President for Human Resources,

                                         7
Barnee Price, told him that a final decision had been made to change his job

description and reduce his base salary by more than 32 percent. The change was to

take effect on October 1, 2015. In contrast, Price testified in his deposition that he

shared with Dr. Wanna his recommendation regarding how much Dr. Wanna’s salary

should be reduced if he changed executive positions, but that a final decision had not

been made by Navicent on the issue.

      On September 1, 2015, Dr. Wanna’s counsel sent a letter to Navicent stating:

      I am writing on behalf of my client, Fady Wanna, M.D., pursuant to
      Section 4 (b) (1) (i) of [the Executive Agreement]. My client is resigning
      for good reason pursuant to such section of his [Executive] Agreement
      as there has been a material reduction in his base salary which was not
      a uniform reduction in salary consistently applied to other similarly
      situated employees. My client was notified on August 13, 2015 by
      Barnee Price of his new job description which is the same as his old job
      description and the reduction in his compensation of approximately
      30%. Pursuant to Section 4 (b) (1), [Navicent] has 30 days from the date
      of this letter to cure such material reduction in my client’s
      compensation.


      On September 14, 2015, Dr. Wanna and Navicent’s President and CEO, Dr.

Ninfa Saunders, sent a joint email message announcing Dr. Wanna’s resignation from

his executive position with Navicent. The email stated that the announcement would


                                          8
be “effective October 1, 2015.” On September 24, 2015, Dr. Wanna was present at

a meeting of Navicent’s Board of Directors where Dr. Saunders announced his

resignation. Dr. Wanna continued to work in his executive position through

September 30, 2015.

      According to Dr. Wanna, he spoke with General Counsel Banks several times

after September 1, 2015, and Banks assured him that the notice he had given was

sufficient and that Navicent would not withhold Dr. Wanna’s benefits on a

technicality. A dispute ultimately arose, however, between Dr. Wanna and Navicent

over whether he was entitled under the Executive Agreement to severance pay, a MIP

bonus for 2015, and SERP benefits for 2014 and 2015.

      Termination of the Physician Agreement. On September 30, 2015, Dr. Wanna

and Health Services executed a second amendment to the Physician Agreement under

which Dr. Wanna agreed to increase his work schedule such that going forward he

would be a full-time cardiothoracic surgeon, given that he would no longer be serving

in his executive position with Navicent. Consequently, Dr. Wanna returned to full-

time clinical practice on October 1, 2015.

      On October 31, 2016, Health Services adopted a policy, effective January 1,

2017, that required physicians employed by Health Services to practice “exclusively

                                         9
at Navicent facilities.” Under the policy, Dr. Wanna would no longer be allowed to

perform cardiothoracic surgery at Coliseum.

      After the announcement of the policy, Dr. Wanna notified Health Services of

his objection to the policy change and asserted that prohibiting him from practicing

at Coliseum breached the Physician Agreement. Dr. Wanna notified Health Services

that he would terminate the Physician Agreement if the alleged breach was not cured.

      In February 2017, Dr. Wanna’s counsel sent a letter to Health Services’s

counsel stating that Dr. Wanna was terminating the Physician Agreement for cause

because Health Services had materially breached that Agreement by implementing

the new policy that restricted him from performing surgeries at Coliseum. Dr. Wanna

thereafter ceased performing any job duties for Health Services and stopped

performing surgeries at the Medical Center. Dr. Wanna continued to perform

surgeries at Coliseum.

      In March 2017, counsel for Health Services wrote a letter to Dr. Wanna’s

counsel stating that Dr. Wanna was in material breach of the Physician Agreement by

ceasing to perform his job duties and had no legal basis for purporting to terminate

the Physician Agreement for cause. The letter demanded that Dr. Wanna cure his

alleged breach by resuming his job duties with Health Services. Health Services’s

                                        10
counsel sent a follow-up letter later that month stating that Health Services was

terminating the Physician Agreement for cause based on Dr. Wanna’s

nonperformance of his contractual duties.

      Procedural Background. In March 2017, Dr. Wanna filed the present lawsuit

against Navicent and Health Services. Count 1 alleged breach of the Physician

Agreement based on Health Services’s policy change that restricted him from

performing surgeries at Coliseum and sought a declaration that the non-compete

covenant contained therein was unenforceable because he had properly terminated the

Physician Agreement for cause. Count 2 alleged breach of the Executive Agreement

for failure to pay him all of the compensation and benefits he was owed under that

contract. Additionally, Dr. Wanna sought attorney fees and expenses under OCGA

§ 13-6-11. The defendants answered, denying liability and asserting counterclaims

for breach of the Physician Agreement and for attorney fees and expenses under

OCGA § 13-6-11.

      The defendants subsequently moved for summary judgment on Dr. Wanna’s

claims. The trial court denied the motion, concluding, among other things, that there

were genuine issues of material fact regarding the meaning of the agreements and Dr.



                                         11
Wanna’s entitlement to certain compensation, benefits, and attorney fees (“First

Summary Judgment Order”).2

      Dr. Wanna filed a motion seeking to compel Navicent to reveal “who made the

decision(s)” not to pay him severance, a MIP bonus, SERP benefits, and certain

attorney fees. The trial court denied the motion, concluding, among other things, that

Dr. Wanna had already received sufficient discovery on the matter (“Discovery

Order”).

      Dr. Wanna later amended his complaint and in addition to spelling out his

claims for breach of the Physician Agreement and Executive Agreement in greater

detail,3 he included new claims for fraud, negligent misrepresentation, and violation

      2
          In denying Health Services’s motion for summary judgment as to the
Physician Agreement, the trial court concluded that the Physician Agreement was
ambiguous as to whether Health Services guaranteed Dr. Wanna that he could
continue to perform surgeries at Coliseum throughout the contractual term, and that
there was conflicting parol evidence on the issue. Consequently, the trial court ruled
that there was a genuine issue of material fact as to whether Dr. Wanna was entitled
to terminate the Physician Agreement for cause based on the change in policy
restricting him from continuing to perform surgeries at Coliseum. In its cross-appeal,
Health Services does not challenge the trial court’s summary judgment ruling
regarding the Physician Agreement, and therefore that ruling is not before this Court
for review.
      3
        During the litigation, the trial court granted judgment on the pleadings to
Health Services on Count 1 of Dr. Wanna’s complaint to the extent that Dr. Wanna
sought certain declaratory relief regarding the Physician Agreement. Dr. Wanna does

                                         12
of ERISA, 29 U. S. C. § 1001 et seq., for failure to pay SERP benefits.4 Dr. Wanna

sought compensatory and punitive damages, as well as OCGA § 13-6-11 attorney

fees.

        The defendants filed an amended answer and counterclaim in which they

reasserted their counterclaim for breach of the Physician Agreement and added claims

for breach of the non-compete and non-solicitation covenants in the parties’

agreements, breach of the duty of loyalty, and breach of fiduciary duty. The

defendants sought compensatory damages (including lost profits), punitive damages,

and attorney fees and expenses under OCGA § 13-6-11.

        Dr. Wanna filed a motion for partial summary judgment on the defendants’

counterclaims, and the defendants filed a motion for summary judgment on Dr.

Wanna’s new claims raised in his complaint as amended. The trial court thereafter

entered an order denying partial summary judgment to Dr. Wanna on the defendants’

counterclaims; granting summary judgment to the defendants on Dr. Wanna’s claims



not challenge that ruling on appeal.
        4
        Also during the litigation, the trial court dismissed Dr. Wanna’s state-law
breach of contract claim for failure to pay SERP benefits. Additionally, the trial court
dismissed a claim that Dr. Wanna had added to his complaint for breach of Navicent’s
Code of Conduct. Dr. Wanna does not enumerate these rulings as error on appeal.

                                          13
for fraud and negligent misrepresentation; and denying summary judgment to the

defendants on Dr. Wanna’s remaining claims (“Second Summary Judgment Order”).

These companion appeals followed.

                                Case No. A20A1401

      1. Severance. Count 2 of Dr. Wanna’s complaint alleged that Navicent

breached the Executive Agreement by failing to pay Dr. Wanna severance after he

resigned his executive position for “Good Reason.” In its First Summary Judgment

Order, the trial court concluded that the Executive Agreement was ambiguous as to

whether Dr. Wanna was entitled to resign for “Good Reason” when Navicent made

a final decision to materially reduce his salary, or whether he was required to wait to

resign until the material reduction in his salary was actually implemented. Given that

ambiguity, the trial court ruled that there were genuine issues of material fact as to

whether Dr. Wanna resigned for “Good Reason” and thus whether he was entitled to

severance. Additionally, the trial court ruled that there were genuine issues of

material fact as to whether Dr. Wanna substantially complied with the notice

provision of the Executive Agreement before he resigned. Consequently, the trial

court denied summary judgment to Navicent on Dr. Wanna’s claim for breach of the



                                          14
Executive Agreement based on the failure to pay him severance. Navicent challenges

this summary judgment ruling on appeal.

      The interpretation of a contract is normally a question of law for the court to

resolve and is subject to de novo review on appeal. Willesen v. Ernest

Communications, 323 Ga. App. 457, 459 (1) (746 SE2d 755) (2013).

      It is well established that contract construction entails a three-step
      process, beginning with the trial court’s determination as to whether the
      language is clear and unambiguous. If no construction is required
      because the language is clear, the court then enforces the contract
      according to its terms. But if there is ambiguity in some respect, the
      court then proceeds to the second step, which is to apply the rules of
      contract construction to resolve the ambiguity. Finally, in the third step,
      if the ambiguity remains after applying the rules of construction, the
      issue of what the ambiguous language means and what the parties
      intended must be resolved by a jury.


(Citation and emphasis omitted.) Fannie Mae v. Las Colinas Apartments, 346 Ga.

App. 867, 869 (1) (815 SE2d 334) (2018).

      Here, Section 4 (b) of the Executive Agreement authorized Dr. Wanna to resign

either “For Good Reason” or “Other than For Good Reason,” but he was eligible for

severance only if he resigned “For Good Reason.” Dr. Wanna could resign for “Good

Reason at any time,” and “Good Reason” was defined in Section 4 (b) (1) (i) to

                                          15
include “any material reduction in [Dr. Wanna’s] Base Salary; provided, however,

that a uniform reduction in salary consistently applied to other similarly situated

employees in addition to [Dr. Wanna] shall not amount to a material reduction under

this Agreement.”

      Furthermore, “Good Reason” did not exist under Section 4 (b) (1) of the

Executive Agreement unless certain procedural requirements were met. Specifically,

the Executive Agreement provided:

      Good Reason shall not exist unless: (i) [Dr. Wanna] gives [Navicent] a
      detailed, written statement of the basis for [his] belief that Good Reason
      exists and gives [Navicent] a thirty (30) day period after the delivery of
      such statement to cure the basis for such belief and (ii) [Dr. Wanna]
      actually submits [his] resignation to the Board during the sixty (60) day
      period which begins immediately after the end of such thirty (30) day
      period if [Dr. Wanna] reasonably and in good faith determines that Good
      Reason continues to exist after the end of such thirty (30) day period.


      (a) Navicent contends that under the unambiguous language of the Executive

Agreement, “Good Reason” existed for Dr. Wanna’s resignation only if there was an

actual material reduction in his salary. And because Navicent maintains that Dr.

Wanna resigned before the material reduction in his salary was implemented and thus

before he suffered any actual reduction in compensation, Navicent argues that his

                                         16
resignation was premature and without “Good Reason.” In contrast, Dr. Wanna

contends that “Good Reason” existed for his resignation once Navicent made a final

decision in August 2015 to reduce his salary on a date certain in the future (October

1, 2015), and that he therefore was entitled to resign for “Good Reason at any time”

after that final decision was made.

      As an initial matter, we note that there is evidence in the record, construed in

the light most favorable to Dr. Wanna as the non-movant, reflecting that Dr. Wanna

resigned from his executive position effective October 1, 2015, the day that the

changes to his position were to be implemented. Hence, even if Dr. Wanna was

required to wait to resign until the day his salary reduction was to be implemented in

order to resign for “Good Reason,” there was evidence that Dr. Wanna waited to

resign until that date, precluding the grant of summary judgment in Navicent’s favor.

      In any event, as noted above, the Executive Agreement provided that Dr.

Wanna could resign for “Good Reason at any time” when there was “any material

reduction” in his base salary, and we agree with the trial court that this language is

ambiguous as to whether the material reduction in Dr. Wanna’s salary had to be

actually implemented before he could resign for “Good Reason,” or whether it was

sufficient that Navicent had made a final decision to materially reduce his salary on

                                         17
a future date certain. And the parties have not pointed to any rules of construction that

resolve this ambiguity. Accordingly, the issue of what the ambiguous contractual

language means must be resolved by a jury, as the trial court properly concluded. See

Fannie Mae, 346 Ga. App. at 869 (1).

      Lastly, we point out that there are genuine issues of material fact as to whether

the reduction in Dr. Wanna’s salary was a final decision made by Navicent, or

whether it was a mere proposal made as part of negotiations over Dr. Wanna’s future

role in the company (in which case there would be no “Good Reason” for resignation

even under Dr. Wanna’s construction of the Executive Agreement). Dr. Wanna

testified in his deposition that Price told him that a final decision had been made to

reduce his base salary by over 32 percent effective October 1, 2015, and that the

change was “a done deal, a fait accompli,” and that “this is your new position.” In

contrast, Price testified that he presented Dr. Wanna with a mere recommendation,

not a final decision, regarding a change in his salary within Navicent. The conflict in

the evidence on this point created an additional factual question for the jury to resolve

in determining whether Dr. Wanna resigned for “Good Reason.” See Hillinga v.

Intercredit Corp., 210 Ga. App. 94, 95-96 (2) (435 SE2d 246) (1993) (factual

question as to whether defendant permanently reduced plaintiff’s salary or merely

                                           18
deferred payment for a temporary period, thereby resulting in plaintiff’s premature

resignation, was for jury to resolve); Jefferson-Pilot Communications Co. v. Phoenix

City Broadcasting, 205 Ga. App. 57, 62 (2) (421 SE2d 295) (1992) (conflicts in

evidence as to whether conditions precedent for terminating contract had been

satisfied were for jury’s resolution).

      (b) Navicent further contends that Dr. Wanna did not have “Good Reason” to

resign from his executive position because he failed to comply with the notice

provision set out in Section 4 (b) (1) of the Executive Agreement. Navicent does not

dispute that the September 1, 2015 letter from Dr. Wanna’s counsel to Navicent –

which explained the basis for his resignation and stated that Navicent had 30 days to

cure – satisfied the initial requirement imposed by Section 4 (b) (1) of providing “a

detailed, written statement of the basis for [his] belief that Good Reason exists.”

However, Navicent asserts that after sending that written statement, Dr. Wanna failed

to provide Navicent a full 30 days to cure the material reduction in his salary and then

failed to submit his resignation to its Board of Directors after the cure period had

ended, as required by the notice provision. In contrast, Dr. Wanna asserts that there

was evidence that he substantially complied with the notice provision. We agree with

Dr. Wanna.

                                          19
      “The general rule in determining contract compliance is substantial

compliance, not strict compliance.” Rome Healthcare v. Peach Healthcare System,

264 Ga. App. 265, 272 (5) (590 SE2d 235) (2003). This rule applies to contractual

termination clauses.5 See Del Lago Ventures v. QuikTrip Corp., 330 Ga. App. 138,

143 (1) (b) (764 SE2d 595) (2014); Rome Healthcare v. Peach Healthcare System,

264 Ga. App. 265, 272 (5) (590 SE2d 235) (2003). Substantial compliance with a

notice provision governing the termination of a contract “may suffice so long as the

contemplated information is communicated.” Wallick v. Period Homes, 252 Ga. App.

197, 203 (3) (555 SE2d 863) (2001).

      In the September 1, 2015 letter from Dr. Wanna’s counsel to Navicent

announcing his resignation, Dr. Wanna’s counsel stated that Navicent would have 30

days to cure the reason for the resignation. An email subsequently sent out by Dr.

Wanna and Dr. Saunders stated that Dr. Wanna’s announced resignation would be

effective October 1, 2015, and Dr. Wanna did not actually stop serving in his

executive position until October 1, 2015. Hence, Navicent was afforded an


      5
        “Strict compliance is the exception, applying to cases concerning termination
notices that result in forfeiture of real property rights under a lease or easement, or
revocation of a surety.” (Citation and punctuation omitted.) Del Lago Ventures, 330
Ga. App. at 143 (1) (b). None of those circumstances are present here.

                                          20
opportunity to cure before Dr. Wanna’s resignation became effective. Furthermore,

there was evidence that on September 24, 2015, an announcement about Dr. Wanna’s

resignation was made at a Navicent Board meeting that he attended, and thus the

Board had actual notice of his resignation. Moreover, Dr. Wanna testified in his

deposition that Navicent’s General Counsel repeatedly assured him that the notice he

had given was sufficient to comply with the Executive Agreement and that Navicent

would never refuse to provide him with benefits based on a technicality regarding

notice.

      Given this combined evidence, we conclude that a jury issue existed as to

whether Dr. Wanna substantially complied with the notice provision of the Executive

Agreement, and thus as to whether he satisfied the contractual requirements for

resigning for “Good Reason.” See Del Lago Ventures, 330 Ga. App. at 143 (1) (b).

Compare Lager’s, LLC v. Palace Laundry, 247 Ga. App. 260, 262 (1) (543 SE2d 773)

(2000) (company did not substantially comply with early termination procedure in

contract, as company did not give other contractual party notice of the precise nature

of the alleged deficiencies and failed to provide the party with any opportunity to cure

as contemplated by the termination provision).



                                          21
      Accordingly, for all of the aforementioned reasons, the trial court committed

no error in denying Navicent’s motion for summary judgment on Dr. Wanna’s claim

that Navicent breached the Executive Agreement by failing to pay him severance after

his resignation from his executive position for “Good Reason.”

      2. 2015 MIP Bonus. Count 2 of Dr. Wanna’s complaint also alleged that

Navicent breached the Executive Agreement by failing to pay Dr. Wanna his 2015

MIP bonus after his resignation from his executive position. In its First Summary

Judgment Order, the trial court concluded that under the MIP, Dr. Wanna was entitled

to a MIP bonus in 2015 so long as he was still employed by Navicent or an affiliate

at the time that Navicent issued its bonus payments for that year, irrespective of

whether he was still employed in an executive position at the time of payment. Based

on this construction of the MIP, the trial court denied summary judgment to Navicent

on Dr. Wanna’s claim for breach of the Executive Agreement for failure to pay his

2015 MIP bonus.

      On appeal, Navicent contests the trial court’s summary judgment ruling,

arguing that under the unambiguous terms of the MIP, Dr. Wanna was entitled to a

2015 MIP bonus only if he was still employed in an executive position with Navicent

or an affiliate at the time the bonuses were issued. And because the uncontroverted

                                        22
evidence shows that Dr. Wanna was no longer employed in such a position when the

2015 MIP bonuses were paid, Navicent claims that it was entitled to summary

judgment on this breach-of-contract claim. We agree with Navicent.

      Section 3 (a) of the Executive Agreement provided that Dr. Wanna “shall be

eligible for annual incentive compensation in an amount to be determined in

accordance with the objective standards established in the [MIP] applicable to [Dr.

Wanna].” Section 5 of the MIP stated that “Participants must be employed by

[Navicent] or an affiliate on the date the Plan payment is made in order to receive a

payment, except as provided for in Section 6, Termination of Employment.”

“Participant” was defined as “an employee in a position eligible to participate in the

Plan,” which were those employees holding a director, assistant vice president, or

vice president position. Section 6 (a), addressing termination, stated in part:

       If . . . a Participant transfers to a non-Plan eligible position within
      [Navicent] for reasons other than substandard performance, the
      Incentive Committee in its discretion will determine whether any
      payment should be made to a Participant had termination of employment
      not occurred.


      If there is no ambiguity in a contract, “we simply enforce the contract

according to its terms.” Willesen v. Ernest Communications, 323 Ga. App. 457, 459

                                          23
(1) (746 SE2d 755) (2013). “Further, a contract should be construed by examining the

agreement in its entirety, and not merely by examining isolated clauses and provisions

thereof.” (Citation and punctuation omitted.) Richard Haney Ford, Inc. v. Ford

Dealer Computer Svcs., 218 Ga. App. 315, 316 (1) (b) (461 SE2d 282) (1995).

Additionally, “we construe a contract in a manner that does not render any of its

language meaningless or mere surplusage.” H & E Innovation v. Shinhan Bank

America, 343 Ga. App. 881, 886 (1) (808 SE2d 258) (2017).

      Applying these principles, we conclude that Dr. Wanna’s claim for a 2015 MIP

bonus failed as a matter of law. Under the unambiguous terms of the MIP, Dr. Wanna

had to be a “Participant” who was “employed by [Navicent] or an affiliate on the date

the Plan payment is made” to be entitled to a MIP payment for that year. But the

uncontroverted evidence shows that Navicent issued its 2015 MIP bonuses to eligible

employees on February 26, 2016, by which time Dr. Wanna had resigned from his

executive position at Navicent and was employed solely as a physician at Health

Services. Hence, when the 2015 bonuses were issued, Dr. Wanna was no longer

holding a director, assistant vice president, or vice president position at Navicent or

an affiliate and thus was not a “Participant” as defined in the MIP. Therefore, based

on the plain language of the MIP and the undisputed evidence of record, Dr. Wanna

                                          24
was no longer entitled to a MIP bonus by the time the 2015 bonuses were issued by

Navicent.

      In so concluding, we note that Section 6 of the MIP provided a limited means

for a former Participant who transferred to a non-eligible position with Navicent to

be paid a bonus at the discretion of the Incentive Committee.6 However, Dr. Wanna

did not transfer to another position with Navicent after resigning from his executive

position; rather, he continued to serve in his role as a cardiothoracic surgeon for

Health Services and simply increased from working as a part-time surgeon to a full-

time surgeon under the amended Physician Agreement. Accordingly, Dr. Wanna was

not eligible for a 2015 MIP bonus under Section 6 (a).

      Because Dr. Wanna was not eligible for a 2015 MIP bonus under the plain

terms of the Executive Agreement and the MIP, his claim for breach of the Executive

Agreement for failure to receive such a bonus failed as a matter of law. We therefore


      6
         Section 5 of the MIP refers to a Participant employed by Navicent “or an
affiliate,” while as Section 6 (a) refers to a Participant within Navicent but makes no
reference to “an affiliate.” By referring to Navicent and “an affiliate” in Section 5 and
then not referring to “an affiliate” in Section 6 (a), the MIP reflects that Section 6 (a)
is not applicable to affiliates of Navicent. Any other construction of Section 6 (a)
would treat the term “affiliate” in Section 5 as surplusage, a result that should be
avoided under the rules of construction. See H & E Innovation, 343 Ga. App. at 886-
887 (1).

                                           25
reverse the trial court’s denial of summary judgment to Navicent on this breach-of-

contract claim.

      3. D & O Liability Insurance Coverage. Count 2 of Dr. Wanna’s complaint also

alleged that Navicent breached the Executive Agreement by failing to provide D &

O liability insurance coverage for his legal representation when the regulatory

compliance issue arose in 2015. More specifically, the complaint alleged that

Navicent breached the duty of good faith and fair dealing by failing to identify the

compliance issue to Dr. Wanna and instructing him to hire his own counsel, failing

to inform him whether he was entitled to D & O liability insurance coverage for his

legal representation, and failing to file a claim on his behalf. Consequently, Dr.

Wanna sought damages in the amount of the attorney fees he incurred in having to

hire counsel at his own expense to address the regulatory compliance issue. The trial

court denied summary judgment to Navicent on this claim in its First Summary

Judgment Order.

      On appeal, Navicent argues that it was entitled to summary judgment on this

claim because the Executive Agreement required it to provide D & O liability

insurance coverage to Dr. Wanna only in an amount customarily provided to directors

and officers of Navicent, and the uncontroverted evidence shows Navicent

                                         26
maintained such standard D &O liability insurance coverage for Dr. Wanna the entire

time he was an executive. According to Navicent, Dr. Wanna’s claims are based on

obligations to inform him about the insurance policy and file a claim on his behalf

that were not imposed on Navicent by the Executive Agreement.

      Section 3 (f) of the Executive Agreement stated: “Directors and officers

liability insurance coverage will be provided to [Dr. Wanna] in an amount

customarily provided to directors and officers of [Navicent], to cover [Dr. Wanna]

individually and in [his] capacity as an officer of [Navicent].” And while the evidence

reflects, as Navicent emphasizes, that it obtained D & O liability insurance coverage

for its executives, including Dr. Wanna, that does not end the matter.

      “Every contract imposes upon each party a duty of good faith and fair dealing

in its performance and enforcement.” Brack v. Brownlee, 246 Ga. 818, 820 (273 SE2d

390) (1980), quoting Restatement (Second) of Contracts § 231.

      The implied covenant modifies and becomes a part of the provisions of
      the contract, but the covenant cannot be breached apart from the contract
      provisions it modifies and therefore cannot provide an independent basis
      for liability. Similarly, there can be no breach of an implied covenant of
      good faith where a party to a contract has done what the provisions of
      the contract expressly give him the right to do.



                                          27
(Citations and punctuation omitted.) Ameris Bank v. Alliance Investment & Mgmt.

Co., 321 Ga. App. 228, 233-234 (3) (a) (739 SE2d 481) (2013). But, as we have

explained, “[o]ne who undertakes to accomplish a certain result agrees by implication

to do everything to accomplish the result intended by the parties.” (Citation and

punctuation omitted.) Corey v. Clear Channel Outdoor, 299 Ga. App. 487, 490-491

(1) (b) (683 SE2d 27) (2009). And a breach of the duty of good faith and fair dealing

“may arise where a party to a contract acts arbitrarily or capriciously in executing its

contractual duties.” Stewart v. Suntrust Mtg., 331 Ga. App. 635, 639 (4) (770 SE2d

892) (2015). Put another way, the duty of good faith and fair dealing “requires a party

in a contractual relationship to refrain from arbitrary or unreasonable conduct which

has the effect of preventing the other party to the contract from receiving the fruits

of the bargain.” (Citation and punctuation omitted.) Nemec v. Shrader, 991 A2d 1120,

1128 (Del. 2010).

      Here, Dr. Wanna presented evidence, when construed in his favor, that would

support a finding that Navicent arbitrarily and unreasonably undermined his ability

to take advantage of the D & O liability insurance to which he was entitled under the

Executive Agreement by refusing to tell him the basis for the regulatory compliance

issue raised against him and instead instructing him to hire an attorney at his own

                                          28
expense. Furthermore, while Navicent argues that the duty was solely on Dr. Wanna

to submit a claim under the policy, Dr. Wanna presented evidence that the usual

company practice was for Navicent’s Legal Department to determine whether

coverage was available for a particular claim and for its General Counsel, Banks, to

have the relevant documentation submitted to Navicent’s insurance broker. In the

present case, however, Navicent did not attempt to submit a claim on Dr. Wanna’s

behalf when the regulatory compliance issue arose. This combined evidence, viewed

in the light most favorable to Dr. Wanna, would support a finding that Navicent

breached its duty of good faith and fair dealing as it related to the D & O liability

insurance provision of the Executive Agreement. See Brack, 246 Ga. at 820. The trial

court thus committed no error in denying Navicent’s summary judgment motion on

this claim.

      4. SERP Benefits. Dr. Wanna also alleged in his complaint that Navicent

improperly failed to pay him his SERP benefits for 2014 and 2015, and he sought to

recover those lost benefits under ERISA, 29 USC § 1132 (a) (1) (B).7 In its First

Summary Judgment Order, the trial court denied summary judgment to Navicent on

      7
         29 USC § 1132 (a) (1) (B) provides: “A civil action may be brought . . . by a
participant or beneficiary . . . to recover benefits due to him under the terms of his
plan[.]”

                                         29
the issue of SERP benefits on the ground that there was a genuine issue of material

fact as to whether Dr. Wanna’s SERP benefits had vested because of a discrepancy

between a summary of the SERP plan provided to Dr. Wanna and the SERP plan

document itself. In its Second Summary Judgment Order, the trial court denied

summary judgment to Navicent on Dr. Wanna’s ERISA claim, again pointing to the

parties’ divergent arguments as to when vesting occurred and concluding that

“questions of material fact remain regarding the vesting of [Dr. Wanna’s] SERP

benefits and the amount owed to [him].”

      On appeal, Navicent contends that the trial court erred in concluding that

genuine issues of material fact existed as to whether Dr. Wanna’s SERP benefits had

vested. According to Navicent, the plain language of the SERP plan document

established as a matter of law that Dr. Wanna did not have a vested right to any SERP

contributions for any year of his employment as an executive.

      The Executive Agreement stated that Dr. Wanna would “be entitled to certain

supplemental retirement benefits as may be accorded by [Navicent] to certain senior

executives of [Navicent].” Consistent with that contractual provision, while serving

in his executive position, Dr. Wanna participated in Navicent’s SERP plan. Two

documents are at issue pertaining to the SERP plan: (1) a “Summary of Navicent

                                         30
Health Executive SERP” provided to Dr. Wanna while he served as an executive (the

“SERP Summary”), and (2) the SERP plan document (the “SERP Plan”). The SERP

Summary stated that an executive’s account vested upon, among other things, “the

termination by the Executive of his or her employment for good reason (e.g., a

material reduction in the Executive’s base salary, authority, duties, etc.).” In contrast,

the SERP Plan did not provide for vesting upon the termination of an executive for

good reason. Rather, the SERP Plan required continuous employment for five years

before an executive had any vested right to SERP contributions, subject to an

exception for accelerated vesting based on a “separation of service” due to death,

disability, or “involuntary separation of service . . . without Cause” initiated by

Navicent.

      The trial court concluded that a genuine issue of material fact existed as to

whether Dr. Wanna’s SERP benefits had vested based on the discrepancy between the

terms for vesting contained in the SERP Summary and the SERP Plan. However, a

summary plan description8 does not itself constitute the terms of the plan for purposes

      8
       Our conclusion would not change if the SERP Summary constituted an
informal summary rather than a “summary plan description” under 29 USC § 1022.
Informal plan summaries likewise do not operate to modify the terms of a formal plan
document such as the SERP Plan. See Alday v. Container Corp. of America, 906 F2d
660, 665-666 (II) (11th Cir.1990) (individual “Summary of Personal Benefits”

                                           31
of ERISA, and where a conflict exists between the summary and the formal plan

document, the plan controls as a matter of law in an action to recover benefits under

29 U.S.C. § 1132 (a) (1) (B). CIGNA Corp. v. Amara, 563 U.S. 421, 437-438 (II) (A)

(131 SCt 1866, 179 LE2d 843) (2011). See Central States, Southeast and Southwest

Areas Health and Welfare Fund v. Haynes, 966 F3d 655, 659 (7th Cir. 2020) (“The

point of a summary plan description is to summarize; some terms necessarily are

omitted. At all events, if the plan and the summary plan description conflict, the plan

controls.”); Manuel v. Turner Indus. Group, 905 F3d 859, 865 (I) (B) (5th Cir. 2018)

(same); Bd. of Trustees v. Moore, 800 F3d 214, 219 (6th Cir. 2015) (same); Holmes

v. Colorado Coalition for Homeless Long Term Disability Plan, 762 F3d 1195, 1200

(II) (A) (10th Cir. 2014) (same). Hence, the trial court erred in concluding that the

conflict between the SERP Summary and SERP Plan created a genuine issue of

material fact as to the terms for vesting of benefits; rather, the terms of the SERP Plan

control as a matter of law under Amara, 563 U.S. at 437-438 (II) (B).

      Dr. Wanna raises other arguments as to why he should be permitted to proceed

on his ERISA claim, including whether he met the requirements for accelerated

booklets and letters to employees could not modify the terms of unambiguous plan
documents).


                                           32
vesting under the SERP Plan and whether he is entitled to pursue a claim for

equitable relief under ERISA. Additionally, Navicent raises alternative arguments as

to why it believes summary judgment is appropriate on the ERISA claim. In light of

the trial court’s reliance on an erroneous legal theory in denying summary judgment

on the ERISA claim, we exercise our discretion to vacate the trial court’s ruling and

remand for the trial court to consider the parties’ alternative arguments in the first

instance, particularly in light of the voluminous record in this case. See City Of

Gainesville v. Dodd, 275 Ga. 834, 838-839 (573 SE2d 369) (2002) (appellate courts

may remand case to trial court to consider in the first instance alternative grounds

raised and disputed by the parties, where the trial court relied on an erroneous legal

theory or reasoning in its summary judgment ruling); Helton v. United Svcs. Auto.

Assn., 354 Ga. App. 208, 214 (2) (840 SE2d 692) (2020) (vacating and remanding

summary judgment order where trial court did not perform correct legal analysis and

court did not address all arguments advanced).

      5. OCGA § 13-6-11 Attorney Fees. In Count 2 of his complaint, Dr. Wanna also

asserted a claim for attorney fees and expenses under OCGA § 13-6-11, and the trial

court denied summary judgment to the defendants on that claim. On appeal, Navicent

argues that because Dr. Wanna cannot succeed on his substantive claims for breach

                                         33
of the Executive Agreement, he cannot succeed on his derivative attorney fees claim

under OCGA § 13-6-11. See Davis v. Johnson, 280 Ga. App. 318, 320 (634 SE2d

108) (2006) (“Attorney fees and expenses of litigation under OCGA § 13-6-11[ ] are

ancillary and recoverable only where other elements of damage are recoverable on the

underlying claim.”) (citation and punctuation omitted). Navicent’s argument is

unpersuasive because it is premised on the assumption that all of Dr. Wanna’s

substantive claims for breach of the Executive Agreement failed as a matter of law,

which, as explained supra, is not the case. Accordingly, we affirm the trial court’s

denial of Navicent’s motion for summary judgment on Dr. Wanna’s claim for OCGA

§ 13-6-11 attorney fees.

                               Case No. A20A1378

      6. Fraud and Negligent Misrepresentation. Dr. Wanna also alleged in his

complaint that Navicent committed fraud and negligent misrepresentation, and the

trial court granted Navicent summary judgment on these claims in its Second

Summary Judgment Order. In this regard, the trial court concluded that Dr. Wanna’s

fraud and negligent misrepresentation claims failed as a matter of law because Dr.

Wanna was seeking the same damages for these tort claims as he was for his claim

for breach of the Executive Agreement, and, therefore, had “asserted no injury

                                        34
independent of those claimed under breach of contract.” Dr. Wanna argues on appeal

that the trial court erred in its analysis and ruling, and we agree.

      The fact that Dr. Wanna’s damages sought on his fraud, negligent

misrepresentation, and breach-of-contract claims overlap with one another is not fatal

to his tort claims at the summary judgment stage of the proceedings.

      [A] plaintiff may pursue any number of consistent or inconsistent
      remedies against the same person or different persons until he shall
      obtain a satisfaction from some of them, OCGA § 9-2-4, and any
      election of remedies, if necessary, could be made before judgment.


(Punctuation omitted; emphasis supplied.) Nebo Ventures v. NovaPro Risk Solutions,

324 Ga. App. 836, 842 (1) (e) (752 SE2d 18) (2013) (trial court erred in granting

summary judgment to defendant on fraud claim in which plaintiff sought its share of

unpaid performance bonuses as damages, even if “damages recoverable for the

alleged fraud may overlap [with the plaintiff’s] damages for breach of contract”;

plaintiff could make election between remedies before judgment was entered if

plaintiff prevailed at trial on its tort and contract claims). See Tankersley v. Barker,

286 Ga. App. 788, 790-791 (2) (651 SE2d 435) (2007) (“One can pursue any number

of inconsistent remedies prior to formulation and entry of judgment. Thus, [the

plaintiff] was not required to elect her remedy prior to the submission of [her] case

                                          35
to the jury but would have to do so if inconsistent verdicts had been rendered.”)

(citation and punctuation omitted).

      Rather, the appropriate legal analysis is whether the plaintiff alleged the

violation of a duty independent of any duty arising from the parties’ contract:

      It is axiomatic that a single act or course of conduct may constitute not
      only a breach of contract but an independent tort as well, if in addition
      to violating a contract obligation it also violates a duty owed to plaintiff
      independent of contract to avoid harming him. But while a tort action
      cannot be based on the breach of a contractual duty only, it can be based
      on conduct which, in addition to breaching a duty imposed by contract,
      also breaches a duty imposed by law.


(Citations and punctuation omitted.) Northwest Plaza v. Northeast Enterprises, 305

Ga. App. 182, 191-192 (3) (b) (699 SE2d 410) (2010). See Nebo Ventures, 324 Ga.

App. at 839 (1) (a).

      The trial court focused solely on whether Dr. Wanna alleged the same damages

for lost compensation and benefits for his fraud, negligent misrepresentation, and

breach-of-contract claims instead of on whether Dr. Wanna alleged the violation of

any duties independent of the duties imposed upon Navicent by the Executive




                                          36
Agreement.9 Accordingly, we exercise our discretion to vacate the trial court’s order

and remand for the court to consider whether summary judgment is appropriate on Dr.

Wanna’s fraud and negligent misrepresentation claims under the proper legal

analysis. See Dodd, 275 Ga. at 838-839; Planning Technologies v. Korman, 290 Ga.

App. 715, 720 (660 SE2d 39) (2008) (vacating trial court’s summary judgment order

and remanding for consideration under proper legal framework). On remand, the trial

court also may consider the alternative arguments regarding summary judgment on

the fraud and negligent misrepresentation claims that were raised by the parties in the

proceedings below but were not addressed by the trial court in its Second Summary

Judgment Order. See Helton, 354 Ga. App. at 214 (2).10

      9
        The trial court relied on Davis v. Aetna Cas. & Surety Co., 169 Ga. App. 825
(314 SE2d 913) (1984), rev’d in part on other grounds, Aetna Cas. & Surety Co. v.
Davis, 253 Ga. 376 (320 SE2d 368) (1984), but one of the appellate judges in that
case concurred only in the judgment. Consequently, Davis is physical precedent only
and is not binding on this Court. See Court of Appeals Rule 33.2 (a) (3). Furthermore,
the Court of Appeals in Davis focused on and analyzed whether the plaintiff alleged
the breach of a duty independent of contract, not on whether the damages for the
plaintiff’s claims overlapped. See Davis, 169 Ga. App. at 828.
      10
         Dr. Wanna also contends on appeal that the trial court erred by not taking
into account and addressing his separate negligent misrepresentation claim against
Health Services concerning the Physician Agreement. On remand, the trial court also
should address this separate negligent misrepresentation claim raised by Dr. Wanna
in determining whether summary judgment should be granted on the negligent
misrepresentation claims. See Laymac v. Kushner, 349 Ga. App. 727, 740 (4) (824

                                          37
      7. Health Services asserted counterclaims against Dr. Wanna for breach of the

non-compete covenants contained in the Physician Agreement and the Asset Purchase

Agreement. Health Services alleged that Dr. Wanna violated the covenants by, among

other things, “providing on call coverage for Coliseum within just a few days after the

[Physician] Agreement was terminated and by entering into a call coverage agreement

with Coliseum in May 2017.”11 Dr. Wanna moved for summary judgment on Health

Services’ counterclaims alleging that he violated the restrictive covenants by

providing on call coverage at Coliseum, and the trial court denied his motion in its

Second Summary Judgment Order.

      (a) Dr. Wanna argues that the trial court erred in denying his motion for

summary judgment on the counterclaims for breach of the non-compete covenants

because the uncontroverted evidence shows that he was entitled to provide on call

coverage at Coliseum under the “private practice” exception to the covenants



SE2d 768) (2019) (vacating summary judgment ruling and remanding for trial court
to consider movant’s summary judgment arguments in relation to specific breach-of-
contract claim not considered by trial court).
      11
        Health Services also alleged that Dr. Wanna breached the non-competition
covenants “by providing professional medical services in cardiothoracic surgery in
conjunction with Coliseum” and by “continu[ing] to work in conjunction with
Coliseum to promote its cardiothoracic surgery program.”

                                          38
contained in the Physician Agreement and the Asset Purchase Agreement. We

disagree.

      The non-compete covenant in the Physician Agreement provided in part that

during the term of the Agreement and for a period of 18 months after the Agreement

was terminated on particular grounds, Dr. Wanna

      shall not, within a fifty (50) mile radius of Macon, Georgia (the
      “Restricted Area”), provide professional medical services in the
      Specialty as an employee or independent contractor of, or otherwise in
      conjunction with, another hospital, health system, or other physician
      organization that competes with [Health Services], [the Medical Center],
      or [Navicent] . . . .


The Physician Agreement contained a “private practice” exception to the

non-compete covenant:

      Notwithstanding the restrictions set forth [in the non-compete covenant],
      during the Restricted Period and within the Restricted Area, [Dr.
      Wanna] may enter into private practice provided that such practice is not
      affiliated with [a Health Services’s] Competitor and [Dr. Wanna]
      remains on the [Medical Center’s] medical staff.




                                         39
      The non-compete covenant contained in the Asset Purchase Agreement

restricted Dr. Wanna for a period of 54 months after the closing date of the sale of his

medical practice from

      providing professional medical services in [his] “Specialty,’ . . . as an
      employee or independent contractor of, or otherwise in conjunction
      with, another hospital, health system, or other physician organization
      that competes with [Health Services], the Medical Center . . . or
      Navicent . . . , except as may be allowed following the Closing . . . under
      the terms of [his] Physician . . . Agreement with [Health Services].


The Asset Purchase Agreement also included a “private practice” exception to the

non-compete covenant that was worded similarly to the exception found in the

Physician Agreement:

      Notwithstanding anything to the contrary in [the non-compete covenant]
      above, Restricted Activities shall not include [Dr. Wanna] entering into
      private practice, provided that such practice is not affiliated with a
      [Health Service’s] Competitor and [Dr. Wanna] remains on The Medical
      Center . . . medical staff.


      As reflected in the aforementioned language of the Physician Agreement and

the Asset Purchase Agreement, the “private practice” exception applied only if Dr.

Wanna: (1) did not become “affiliated” with a competitor hospital, health system, or


                                          40
physician organization and (2) remained on the medical staff at the Medical Center.

And, here, Health Services presented evidence, through the affidavit of the former

Director of Medical Staff Services for the Medical Center, that Dr. Wanna did not

remain on the medical staff of the Medical Center during the entire restrictive period

of the non-compete covenants. While Dr. Wanna asserts that he received oral

assurances through Health Service’s legal counsel that the clause requiring that he

remain on the Medical Staff would not be enforced, evidence on that point was

disputed. For example, a March 17, 2017 letter from Health Services’s counsel to Dr.

Wanna’s counsel indicated that Health Services was reserving all of its rights under

the Physician Agreement and the Asset Purchase Agreement and planned to fully

enforce the covenants, and a subsequent March 31, 2017 letter stated that Health

Services planned to fully enforce and “protect its rights vigorously” under the

covenants. Consequently, genuine issues of material fact exist as to whether the

“private practice” exception applies in this case.12

      (b) Dr. Wanna also contends that the trial court erred in denying his motion for

summary judgment on the counterclaims because Health Services lacked a legitimate

      12
         In light of our ruling, we need not address whether a genuine issue of
material fact exists as to whether Dr. Wanna had become “affiliated” with a
competitor hospital, health system, or physician organization.

                                          41
business interest justifying a restriction on him providing on call coverage at

Coliseum. We do not agree.

      Under Georgia’s Restrictive Covenants Act, OCGA § 13-8-50 et seq., a non-

compete covenant is valid only if supported by a legitimate business interest. See

OCGA § 13-8-55. Here, Health Services’s non-compete covenants were supported

by its legitimate business interests in protecting its patient relationships and patient

good will associated with its ongoing medical practice. See OCGA § 13-8-51 (9) (C),

(D) (i) (legitimate business interests include, but are not limited to, substantial

relationships with specific prospective or existing patients, and patient good will

associated with an ongoing professional practice). See Heartland Payment Systems

v. Stockwell, __ F. Supp3d __ (III) (D) (2) (U.S. Dist. LEXIS 42363, 2020 WL

1129861) (N. D. Ga. March 5, 2020) (company had legitimate business interest under

Georgia law to protect, among other things, its client relationship and goodwill);

Kennedy v. Shave Barber Co., 348 Ga. App. 298, 305 (1) (c) (822 SE2d 606) (2018)

(noting that company’s “non-compete provision was supported by legitimate business

interests in that it had devoted considerable resources to developing its name

recognition and customer base”).



                                          42
      Indeed, in seeking summary judgment, Dr. Wanna did not contend that Health

Services failed to show a legitimate business interest in prohibiting him from

assisting Coliseum in developing a competing cardiothoracic surgery program.

Rather, Dr. Wanna argued that Health Services should not be able to use its non-

compete covenants to restrict him from providing on call coverage at Coliseum

because “it should be against public policy to prohibit a physician from providing call

coverage in an Emergency Department.” But Dr. Wanna cited no legal authority, and

we have found none, that would require a hospital to allow a physician to provide on

call coverage at another hospital, where that hospital otherwise falls within the ambit

of a restrictive covenant supported by legitimate business interests, as is the case here

when the evidence is construed in favor of Health Services as the non-movant.13

      13
         Dr. Wanna cited to the Rule of the Georgia Composite Medical Board stating
that the Board can take disciplinary action against physicians for unprofessional
conduct, including any “practice determined to be below the minimal standards of
acceptable and prevailing practice.” Ga. Comp. R. & Regs. r. 360-3-.02 (18). Dr.
Wanna also cited to two Principles of Medical Ethics in the American Medical
Association’s (“AMA”) Code of Medical Ethics:
       VII. A physician shall recognize a responsibility to participate in
       activities contributing to the improvement of the community and the
       betterment of public health.
       IX. A physician shall support access to medical care for all people.
Additionally, Dr. Wanna cited to AMA Ethics Opinion 9.5.1 for the proposition that
“[t]he core responsibilities of the organized medical staff are the promotion of patient
safety and the quality of care.” None of these citations to general rules or principles,

                                           43
      Consequently, for these reasons, the trial court committed no error in denying

Dr. Wanna’s motion for summary judgment on Health Services’s counterclaims

alleging that he violated the non-compete covenants in the Physician Agreement and

the Asset Purchase Agreement by providing on call coverage at Coliseum.

      8. Dr. Wanna further contends that the trial court erred in its Second Summary

Judgment Order by denying his motion for summary judgment on the defendants’

counterclaims for breach of the non-compete and non-solicitation covenants in the

parties’ agreements, breach of the duty of loyalty, and breach of fiduciary duty

because “there is no evidence of lost profits suffered by [the defendants].” According

to Dr. Wanna, proof of lost profits was an “essential element” of these counterclaims.

We disagree.

             Under OCGA § 13-3-1, the plaintiff in a breach of contract action
      has the burden of pleading and proving the existence of a valid contract
      by showing that there are “parties able to contract, a consideration
      moving to the contract, the assent of the parties to the terms of the
      contract, and a subject matter upon which the contract can operate.” In
      addition, in order to prevail on his or her claim, the plaintiff must


however, speak to the specific issues raised in this case regarding non-compete
covenants. Moreover, contrary to Dr. Wanna’s suggestion on appeal, the fact that
Coliseum’s medical staff bylaws required Dr. Wanna to provide on call coverage
there does not affect the legitimacy of Health Services’s non-compete covenants.

                                         44
      present evidence from which the jury could find that the defendant
      breached the contract. Once the plaintiff meets these evidentiary
      burdens, the defendant is not entitled to summary judgment on the claim,
      even if the plaintiff fails to present any admissible evidence to establish
      the amount of actual damages flowing from the breach. This is because,
      under OCGA § 13-6-6, “[in] every case of breach of contract[,] the
      injured party has a right to damages, but[,] if there has been no actual
      damage, the injured party may recover nominal damages sufficient to
      cover the costs of bringing the action.”


(Citations omitted.) Eastview Healthcare v. Synertx, 296 Ga. App. 393, 398-399 (4)

(674 SE2d 641) (2009). Thus, even if the defendants failed to come forward with

evidence showing lost profits (an issue we need not resolve), the lack of evidence of

lost profits would not constitute a viable basis for granting summary judgment to Dr.

Wanna on the defendants’ counterclaims for breach of the non-compete and non-

solicitation covenants in the Executive Agreement, Physician Agreement, and Asset

Purchase Agreement. See Bearoff v. Craton, 350 Ga. App. 826, 839 (4) (830 SE2d

362) (2019) (plaintiff entitled to recover for breach of non-compete agreement “even

in the absence of evidence showing that she suffered actual damages,” given that, at

a minimum, she would be entitled to recover nominal damages); Eastview

Healthcare, 296 Ga. App. at 398-399 (4) (trial court properly denied summary


                                          45
judgment on counterclaim for breach of contract, despite lack of evidence of lost

income resulting from the alleged breach).

      Nor were lost profits an essential element of the defendants’ counterclaims for

breach of the duty of loyalty and breach of fiduciary duty. Rather, nominal damages

may be awarded so long as there is evidence of some injury, “even if small or

nominal,” proximately caused by the alleged breach. (Citation and punctuation

omitted.) Willett v. Russell M. Stookey, PC, 256 Ga. App. 403, 411 (7) (568 SE2d

520) (2002). See Vernon Library Supplies v. Ard, 249 Ga. App. 853, 855 (3) (550

SE2d 108) (2001) (noting overlap between claims for breach of the duty of loyalty

and breach of fiduciary duty). And, here, the trial court pointed to evidence of injury

or damage caused by Dr. Wanna’s alleged breaches that had been presented by the

defendants in opposition to summary judgment, including evidence that they suffered

a reduction in the number of cardiothoracic surgeries and costs incurred in finding a

replacement for Dr. Wanna’s position.

      Accordingly, Dr. Wanna has failed to show any error by the trial court in

denying his motion for summary judgment on the defendants’ counterclaims for




                                          46
breach of the non-compete / non-solicitation covenants and breach of the duty of

loyalty / fiduciary duty based on their alleged failure to prove lost profits.14

      9. The defendants asserted counterclaims against Dr. Wanna for attorney fees

and expenses under OCGA § 13-6-1115 based on his alleged bad faith and stubborn

litigiousness and causing them unnecessary trouble and expense. In its Second



      14
         Dr. Wanna also argues that the trial court “erroneously did not eliminate lost
profits as a measure of recovery” because an affidavit submitted by the defendants to
supply proof of lost profits was untimely under the court-imposed discovery deadline.
This matter was raised in Dr. Wanna’s motion to exclude the affidavit, but the trial
court never ruled on the motion or resolved the issue. “Failure of the trial court to
make a final ruling on a motion precludes our review of the motion on appeal. It is
the duty of trial counsel to invoke a final ruling on his motions to preserve the record
for appellate review,” which Dr. Wanna failed to do in this case. (Citations omitted.)
Hilliard v. J. C. Bradford & Co., 229 Ga. App. 336, 339 (1) (b) (494 SE2d 38)
(1997). Dr. Wanna’s argument regarding the timeliness of the defendants’ submission
of the lost profits affidavit therefore is not subject to review on appeal.
      15
         OCGA § 13-6-11 provides:
       The expenses of litigation generally shall not be allowed as a part of the
       damages; but where the plaintiff has specially pleaded and has made
       prayer therefor and where the defendant has acted in bad faith, has been
       stubbornly litigious, or has caused the plaintiff unnecessary trouble and
       expense, the jury may allow them.
“Bad faith warranting an award of attorney fees [under OCGA § 13-6-11] must have
arisen out of the transaction on which the cause of action is predicated. It may be
found in defendant’s carrying out the provisions of the contract, that is, in how the
defendant acted in his dealing with the plaintiff.” (Citation and punctuation omitted.)
Robert E. Canty Bldg. Contractors v. Garrett Machine & Constr., 270 Ga. App. 871,
873 (2) (608 SE2d 280) (2004).

                                          47
Summary Judgment Order, the trial court denied summary judgment to Dr. Wanna on

these counterclaims, concluding that there were genuine issues of material fact as to

whether he acted in bad faith.

      On appeal, Dr. Wanna contends that the trial court erred in denying summary

judgment to the extent that the counterclaim for OCGA § 13-6-11 attorney fees was

predicated on his alleged bad faith in his performance under the Physician

Agreement. Dr. Wanna emphasizes that in its First Summary Judgment Order, the

trial court concluded that the Physician Agreement was ambiguous as to whether

Health Services guaranteed Dr. Wanna that he could continue to perform surgeries

at Coliseum during the contractual term.16 According to Dr. Wanna, the trial court’s

ruling in its First Summary Judgment Order reflected that there was a bone fide

controversy as to how to interpret the Physician Agreement, and he asserts that

“[a]ttorney fees for bad faith cannot be awarded where there exists a bona fide

controversy.” We disagree.

             If there is bad faith in the making or performance under the
      contract, attorney fees are authorized regardless of whether a bona fide


      16
         As noted supra in footnote 2, the trial court’s ruling in its First Summary
Judgment Order that the Physician Agreement was ambiguous has not been appealed
and is not before this Court for review.

                                         48
      controversy otherwise existed between the parties. Further, whether or
      not the defendant/appellant acted in bad faith in its contractual relations
      is an issue for the jury to determine.


(Citation and punctuation omitted; emphasis omitted and supplied.) Robert E. Canty

Bldg. Contractors v. Garrett Machine & Constr., 270 Ga. App. 871, 873 (2) (608

SE2d 280) (2004). See Energy & Process Corp. v. Jim Dally & Assoc., 291 Ga. App.

772, 776 (2) (662 SE2d 835) (2008) (trial court erred in granting motion for directed

verdict on claim for OCGA § 13-6-11 attorney fees because there was evidence from

which jury could determine that party acted in bad faith in dealing with opposing

party under the contract, regardless of whether a bona fide controversy otherwise

existed between the parties). Consequently, Dr. Wanna’s assertion that bad faith

attorney fees can never be awarded when there is a bona fide controversy is incorrect

and provides no basis for reversal of the trial court’s summary judgment ruling.17


      17
          Dr. Wanna cites to Ebco Gen. Agency v. Mitchell, 186 Ga. App. 874, 875-876
(2) (368 SE2d 782) (1988), but that case involved a dispute over the amount of an
insurance refund and merely held that the plaintiff was not entitled to bad faith
attorney fees under OCGA § 13-6-11 because there was a bona fide controversy over
the amount of refund that was owed. The present case, however, does not involve a
simple dispute over the amount of a refund; rather, the case involves multiple issues
of fact as to whether Dr. Wanna improperly abandoned his duties under the Physician
Agreement before the term of the Physician Agreement had ended and whether he
violated the non-compete covenant contained in that contract. Hence, Ebco Gen.

                                          49
      10. Lastly, Dr. Wanna argues that the trial court erred in denying his motion to

compel certain discovery. We disagree.

      Dr. Wanna filed a motion to compel Navicent “to reveal who made the

decision(s)” not to pay him severance, MIP compensation, SERP benefits, and certain

attorney fees. Navicent opposed the motion, contending that it had already provided

full discovery regarding the individuals involved in Navicent’s determination that Dr.

Wanna was not eligible to receive those contractual benefits, and that Navicent had

“allowed Dr. Wanna to depose as many of the individuals disclosed as having

knowledge about that issue as Dr. Wanna elected to depose.” Navicent also asserted

that to the extent that Dr. Wanna sought to compel discovery of the internal

communications or analysis by Navicent’s General Counsel Banks or outside legal

counsel about the eligibility question, his motion should be denied based on the

attorney-client privilege.

      Following a hearing, the filing of deposition transcripts for multiple deponents,

and the submission of various documents by Navicent for the court’s in-camera

review the trial court denied the motion to compel. The trial court found in its

Discovery Order that Navicent had “provided Dr. Wanna with the individuals

Agency is inapposite to the circumstances here.

                                         50
involved in making the determination that Dr. Wanna was not eligible to be paid

severance, SERP, MIP, or attorneys[ ] fees” and that the discovery provided by

Navicent was sufficient. The trial court further found that there was no grounds to

“pierce” the attorney-client privilege in this case.

             The trial court’s discretion in dealing with discovery matters is
      very broad, and this [C]ourt has stated on numerous occasions that it
      will not interfere with the exercise of that discretion absent a clear
      abuse. [Dr. Wanna has] failed to establish any basis by which the trial
      court abused its discretion; therefore, its [Discovery Order] is affirmed.


(Punctuation and footnotes omitted.) De Castro v. Durrell, 295 Ga. App. 194, 204-

205 (3) (671 SE2d 244) (2008). See Hill, Kertscher & Wharton v. Moody, 308 Ga. 74,

80 (2) (839 SE2d 535) (2020) (trial court’s decision on discovery matters, including

matters relating to attorney-client privilege, will not be reversed absent a clear abuse

of discretion); Simon v. Murphy, 350 Ga. App. 291, 296-297 (2) (829 SE2d 380)

(2019) (movant failed to demonstrate that trial court clearly abused discretion in

denying motion to compel, where there was evidence in the record reflecting that

additional discovery would be immaterial).

      Judgment affirmed in part and vacated in part, and case remanded with

direction in A20A1378. Judgment affirmed in part, vacated in part, and reversed in

                                          51
part, and case remanded with direction in A20A1401. Reese, P. J., and Markle, J.,

concur.




                                       52